EXHIBIT 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 14, 2013, by and among CORNWALL MASTER LP, an exempted limited
partnership organized under the laws of the Cayman Islands (“Cornwall”),
CORNWALL CAPITAL MANAGEMENT LP, a Delaware limited partnership (“Cornwall
Capital”), CORNWALL GP, LLC, a Delaware limited liability company (“General
Partner”), CMGP LLC, a Delaware limited liability company (“CMGP”), and JAMES
MAI (Cornwall, Cornwall Capital, General Partner, CMGP, Mr. Mai, and the
entities controlling or controlled by any of the foregoing, collectively, the
“Cornwall Group” and each of the foregoing, individually, a “Member”), and
AMERICAN PACIFIC CORPORATION, a Delaware corporation (the “Company”).

WHEREAS, Cornwall Capital submitted a letter, dated September 6, 2012, to the
Company’s board of directors (the “Board”) proposing that two current directors
on the Board be replaced by two persons to be designated by Cornwall Capital;

WHEREAS, on October 26, 2012, after Cornwall provided the Company with certain
information regarding two potential director candidates for the Board (the
“Potential Candidates”), the Company granted Cornwall a limited and specific
one-time waiver (the “Waiver”) (extending only until November 16, 2012 and
applicable only to the Potential Candidates) of the advance notice requirements
under the Amended and Restated By-laws of the Company (as the same may be
amended from time to time, the “By-laws”) for Cornwall to provide timely advance
notice of director nominations;

WHEREAS, on November 16, 2012, Cornwall submitted to the Vice President,
Administration and Corporate Secretary of the Company its formal notice (the
“Advance Notice”) of intent to nominate one of the Potential Candidates as a
director at the 2013 annual meeting of stockholders of the Company (such
meeting, including any adjournment thereof, the “2013 Annual Meeting”); and

WHEREAS, the Company, after among other things, consulting with a number of its
stockholders including certain Members, has determined that the interests of the
Company and all of its stockholders would be best served at this time by, among
other things, resolving issues regarding corporate governance by mutual and
constructive agreement, rather than by a proxy solicitation contest and the
substantial expense, disruption of Company activities, distraction of management
and publicity that may result therefrom.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of and reliance upon the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Board Composition.

a. The Board shall, prior to the 2013 Annual Meeting, (i) nominate Ian Haft for
election, as a Class A director, to the Board at the 2013 Annual Meeting,
(ii) cause the Company to file a definitive proxy statement with the U.S.
Securities and Exchange Commission (the “SEC”) which includes such information
regarding Mr. Haft as is required by federal securities laws in connection with
his nomination by the Board, and (iii) recommend that the Company’s stockholders
vote directly or by proxy in favor of, and otherwise use reasonable efforts to
cause, the election of Mr. Haft to the Board at the 2013 Annual Meeting;
provided that it shall be a precondition to the foregoing that Mr. Haft
cooperate and provide such required information to the Company as the Company
may request.

b. Mr. Haft, upon election and continuing through the end of his period of
service on the Board, will serve as an integral member of the Board and be
governed by the same protections and obligations regarding confidentiality,
conflicts of interests, fiduciary duties, trading and disclosure policies and
other governance guidelines, including the Company’s Code of Conduct, and shall
have the same rights and benefits, including (but not limited to) with respect
to insurance, indemnification, compensation and fees, as are applicable to all
independent directors of the Company. Mr. Haft will be considered for
appointment to committees of the Board on the same basis as other members of the
Board.

c. The Board shall adopt, pursuant to the Company’s restated certificate of
incorporation and By-laws, a resolution, effective at the time of the 2013
Annual Meeting, reducing the number of directors on the Board to ten (10).
Effective on or before the conclusion of the 2013 Annual Meeting, Fred D.
Gibson, Jr. and Jane L. Williams shall resign from the Board. Other than the
nomination of Mr. Haft and the Class A directors who are current members of the
Board (other than Fred D. Gibson, Jr.), the Board shall not nominate or appoint
any directors to the Board prior to the 2013 Annual Meeting.

 

2. Withdrawal of Proposals and Termination of Solicitations.

a. The Members hereby irrevocably withdraw any nominations (the “Original
Nominations”) of the Potential Candidates submitted or purported to have been
submitted to the Board pursuant to the Waiver or the Advance Notice. Each Member
shall immediately cease, and shall cause each of its directors, officers,
employees, sources of finance, agents, consultants, advisors or other
representatives, including legal counsel, accountants and financial advisors
(collectively, “Representatives”), affiliates, and associates to immediately
cease, any and all efforts with respect to the Original Nominations, including,
to the extent applicable, formal nominations or the solicitation of proxies in
connection therewith.

 

Page 2 of Exhibit 10.1



--------------------------------------------------------------------------------

b. Provided that the Company has not materially breached its obligations set
forth in Section 1, the Members and their respective Representatives,
affiliates, and associates shall vote all shares that the Members are entitled
to vote at the 2013 Annual Meeting in favor of, and shall make no statements
that are inconsistent with, the Board’s recommendation with respect to the
election of the Board’s director nominees.

c. No Member or their respective Representatives acting on behalf of the
Members, affiliates, and associates shall, during the Restricted Period, allege
that the Company’s preliminary or definitive proxy statement, or any preliminary
or additional soliciting materials filed with the SEC in connection with any
annual meeting of stockholders of the Company violates the Securities Exchange
Act of 1934, as amended, or any of the rules and regulations promulgated
thereunder (the “Exchange Act”), or contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements therein
not misleading.

3. Standstill. Without the prior written consent of the Board, no Member shall,
and each shall cause each of its respective Representatives when acting on
behalf of the Members, affiliates, and associates not to, do any of the
following for a period (the “Restricted Period”) commencing on the date of this
Agreement and ending on the earlier of (i) the conclusion of the 2015 annual
meeting of stockholders of the Company, (ii) six (6) months after the date Ian
Haft resigns from the Board and (iii) the date upon which the Company materially
breaches its obligations contained in Section 1 or Mr. Haft is not elected to
the Board (unless due to his decision not to stand for election):

a. acquire, offer or agree to acquire, directly or indirectly, whether by
purchase, tender or exchange offer, through the acquisition of control of
another Person (as defined below), by joining a partnership, limited
partnership, syndicate or other “group” (within the meaning of Section 13(d)(3)
of the Exchange Act), through swap or hedging transactions or otherwise, any
voting securities of the Company or any voting rights decoupled from the
underlying voting securities which would result in the Cornwall Group (together
with any other Person or “group” referred to in this Section 3a) owning,
controlling or otherwise having any ownership or voting interest in more than
twenty (20) percent of the outstanding shares of common stock of the Company,
including those it owns or controls, directly or indirectly, as of the date of
this Agreement;

b. engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) under the Exchange Act)
of proxies or consents in any “election contest” with respect to the Company’s
directors (regardless of whether it involves the

 

Page 3 of Exhibit 10.1



--------------------------------------------------------------------------------

election or removal of directors of the Company), (ii) seek to advise, encourage
or influence any Person with respect to the voting of any voting securities of
the Company in any “election contest” with respect to the Company’s directors
(regardless of whether it involves the election or removal of directors of the
Company), (iii) initiate, propose or otherwise “solicit” (as such term is
defined in Rule 14a-1(l) under the Exchange Act) stockholders of the Company for
the approval of stockholder proposals in connection with the election or removal
of directors of the Company, or (iv) induce or attempt to induce any other
Person to initiate any such stockholder proposal;

c. form, join or in any way participate in a partnership, syndicate, or other
group, including without limitation any “group” as defined under
Section 13(d)(3) of the Exchange Act, with respect to any voting securities of
the Company in connection with any “election contest” with respect to the
Company’s directors (regardless of whether it involves the election or removal
of directors of the Company);

d. deposit any Company voting securities in any voting trust or subject any
Company voting securities to any arrangement or agreement with respect to the
voting thereof, except as expressly set forth in this Agreement;

e. seek, alone or in concert with others, to (i) call a meeting of stockholders
or solicit consents from stockholders or conduct a nonbinding referendum of
stockholders, (ii) obtain representation on the Board except as otherwise
expressly provided in this Agreement, (iii) effect the removal of any member of
the Board, (iv) make a stockholder proposal at any meeting of the stockholders
of the Company except as otherwise expressly provided in this Agreement, or
(v) amend any provision of the Company’s certificate of incorporation or bylaws;

f. effect or seek to effect (including, without limitation, by entering into any
discussions, negotiations, agreements or understandings whether or not legally
enforceable with any Person), offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other Person to effect or seek, offer
or propose to effect or participate in, (i) any acquisition of more than fifteen
(15) percent of any securities, or any material assets or businesses, of the
Company or any of its subsidiaries, (ii) any tender offer or exchange offer,
merger, acquisition, share exchange or other business combination involving more
than fifteen (15) percent of any of the voting securities or any of the material
assets or businesses of the Company or any of its subsidiaries, or (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company or any of its subsidiaries or any
material portion of its or their businesses (any of the foregoing, a “Sale
Transaction”); or

g. enter into any discussions, negotiations, agreements or understandings with
any Third Party (as defined below) with respect to taking during the Restricted
Period any of the

 

Page 4 of Exhibit 10.1



--------------------------------------------------------------------------------

foregoing actions, or advise, assist, encourage or seek to persuade any Third
Party to take any action during the Restricted Period with respect to any of the
foregoing, or otherwise take or cause any action during the Restricted Period
inconsistent with any of the foregoing, through any medium or method whatsoever,
including without limitation, e-mail, printed matter, oral communication, or use
of social media; provided, that nothing herein shall prohibit, restrict or
otherwise limit the Cornwall Group from (w) selling any of its securities in the
Company through a broker in the open market, (x) tendering any of its securities
in the Company in response to a tender offer or exchange offer by any Third
Party with respect to which the Cornwall Group has had no prior agreements or
understanding with such Third Party in respect of the Company or its securities,
(y) making public statements, engaging in discussions with other shareholders or
soliciting proxies with respect to any Sale Transaction that has been approved
by a majority of the Board and has been announced by the Company or (z) subject
to Section 2b, voting or otherwise directing the vote in any manner of any
securities in the Company beneficially owned by the Cornwall Group; provided,
further, that, nothing herein shall prohibit Mr. Haft from engaging in any
lawful act in his capacity as a director of the Company that is either approved
by the Board or required in order to comply with his fiduciary duties as a
director of the Company and that such actions shall not be deemed a violation of
this Agreement.

For purposes of this Agreement, the terms “affiliate” and “associate” shall have
the respective meanings set forth in Rule 12b-2 under the Exchange Act, and the
term “Third Party” shall mean any Person that is not (i) a party to this
Agreement, (ii) a director or officer of the Company, or (iii) a legal counsel
to any party to this Agreement. For the purposes of this Agreement, the term
“Person” shall mean any individual, partnership, corporation, limited liability
company, or other entity, group, syndicate, trust, government or agency thereof,
or any other association or entity.

4. Confidentiality. Each Member acknowledges that information concerning the
business and affairs of the Company (“Confidential Information”) may be
disclosed to the Cornwall Group by the Company or its subsidiaries, or by the
Company’s or its subsidiaries’ Representatives. Each Member agrees that the
Confidential Information will be kept confidential and that the Members and
their Representatives will not disclose any of the Confidential Information in
any manner whatsoever without the specific prior written consent of the Company
unless disclosure is required by applicable laws, regulations or valid legal
process; provided, however, that the term “Confidential Information” shall not
include information that (a) was in or enters the public domain, or was or
becomes generally available to the public, other than as a result of disclosure
by any Member or any Representative thereof or (b) was independently acquired by
the Member without violating any of the obligations of any Member, the Cornwall
Group or their Representatives under this Agreement or any other confidentiality
agreement, or under any other contractual, legal, fiduciary or binding
obligation of any Member or any

 

Page 5 of Exhibit 10.1



--------------------------------------------------------------------------------

Representative thereof. Each Member agrees to undertake reasonable precautions
to safeguard and protect the confidentiality of the Confidential Information, to
accept responsibility for any breach of this Section 4 by any Representatives of
any Members, including taking all reasonable measures (including but not limited
to court proceedings) to restrain such Representatives from prohibited or
unauthorized disclosures or uses of the Confidential Information.

5. Press Release and Other Public Disclosures. As soon as practicable on or
after the date of this Agreement, the Company shall announce this Agreement and
the material terms hereof by means of a press release in the form attached
hereto as Exhibit A (the “Press Release”). None of the parties hereto shall make
any public statements (including in any filing with the SEC or any other
regulatory or governmental agency, including any stock exchange) that are
inconsistent with, or otherwise contrary to, the statements in the Press Release
or the terms of this Agreement. Contemporaneously with the issuance of the Press
Release, each party hereto shall make such filings as are required by applicable
laws and regulations as a result of this Agreement, which filings shall be
substantively consistent with the Press Release and agreed upon among the
parties hereto.

 

6. Representations and Warranties.

a. Each Member, on behalf of himself or itself, as applicable, represents and
warrants that (i) such Member has the power and authority to execute and deliver
this Agreement and to perform all such Member’s obligations and consummate the
transactions contemplated hereby, and (ii) this Agreement has been duly and
validly authorized, executed and delivered by such Member, constitutes a valid
and binding obligation and agreement of such Member and is enforceable against
such Member in accordance with its terms.

b. The Company hereby represents and warrants that (i) it has the power and
authority to execute and deliver this Agreement and to perform all its
obligations and consummate the transactions contemplated hereby, and (ii) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.

7. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt, (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending, (c) one
(1) day after being sent by nationally recognized overnight carrier to the
addresses set forth below or (d) when actually delivered if sent by any other
method that results in delivery, with written confirmation of receipt:

 

Page 6 of Exhibit 10.1



--------------------------------------------------------------------------------

If to the Company:    With a copy to: American Pacific Corporation    Morrison &
Foerster LLP 3883 Howard Hughes Parkway, Suite 700    425 Market Street Las
Vegas, Nevada 89169    San Francisco, California 94105 Attention: Chief
Executive Officer    Attention: Zane O. Gresham, Esq. Facsimile: (702) 794-0714
   Facsimile: (415) 268-7522 If to the Cornwall Group or any Member:    With a
copy to: Cornwall Capital Management LP    Boies, Schiller & Flexner LLP One
Rockefeller Plaza, 24th Floor    575 Lexington Avenue, 7th Floor New York, New
York 10020    New York, New York 10022 Attention: James Mai    Attention:
Richard J. Birns, Esq. Facsimile: (212) 918-7938    Facsimile: (212) 446-2350

8. Assignments. This Agreement shall not be assignable by operation of law or
otherwise by any Member without the consent of the Company. Subject to the
foregoing sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by and against the successors and assigns of each party
to this Agreement.

9. Remedies. Each of the Members, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with its specific terms or was otherwise breached and
that such injury would not be adequately compensable in damages. It is
accordingly agreed that the Members, on the one hand, and the Company, on the
other hand, shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof and the other party hereto
will not take any action, directly or indirectly, in opposition to the party
seeking relief on the grounds that any other remedy or relief is available at
law or in equity.

10. Non-Disparagement. During the Restricted Period, no party hereto shall
disparage any of the other parties hereto or their respective affiliates,
stockholders, members, partners, officers and/or directors in any way,
including, but not limited to, its name, business reputation, Board decisions or
business practices, except for truthful statements as may be required by law.
The Members and the Company agree not to, and to cause their Representatives,
affiliates, and associates not to, make any public comments or statements to the
press, employees and stockholders of the Company if such statement or comment is
disparaging to the other party, except for truthful statements as may be
required by law.

 

Page 7 of Exhibit 10.1



--------------------------------------------------------------------------------

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
any conflicts of laws principles. The parties agree that any action or
proceeding in respect of any claim arising out of or related to this Agreement
exclusively in the United States District Court for the Southern District of New
York or the Chancery Court of the State of Delaware (each, a “Chosen Court”) and
(i) hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of either Chosen Court for any actions, suits or proceedings
arising out of or relating to this Agreement and the transactions contemplated
hereby, (ii) waive any objection to laying venue in any such action or
proceeding in a Chosen Court and (iii) waive any objection that a Chosen Court
is an inconvenient forum or lacks jurisdiction.

12. No Waiver. Neither the failure nor any delay by a party in exercising any
right, power or privilege under this Agreement will operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

13. Amendments; Counterparts. Any amendment or modification of the terms and
conditions set forth herein or any waiver of such terms and conditions must be
agreed to in a writing signed by each party hereto. This Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.

14. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not intended to and does not confer any rights on, and
is not enforceable by, any other Persons.

15. Entire Agreement. This Agreement contains the entire agreement of, and
supersedes all prior agreements and understandings, both written and oral,
among, the parties with respect to the subject matter hereof.

[Remainder of page intentionally left blank]

 

Page 8 of Exhibit 10.1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.

 

AMERICAN PACIFIC CORPORATION By:           /s/ JOSEPH CARLEONE   Name: Joseph
Carleone   Title: President and Chief Executive Officer CORNWALL MASTER LP By:  
Cornwall GP, LLC, its general partner By:           /s/ JAMES MAI   Name: James
Mai   Title: Managing Member CORNWALL CAPITAL MANAGEMENT LP By:   CMGP LLC, its
general partner By:   /s/ JAMES MAI   Name: James Mai   Title: Managing Member
CORNWALL GP, LLC By:   /s/ JAMES MAI   Name: James Mai   Title: Managing Member
CMGP LLC By:   /s/ JAMES MAI   Name: James Mai   Title: Managing Member /s/
JAMES MAI JAMES MAI, individually

 

Page 9 of Exhibit 10.1



--------------------------------------------------------------------------------

Exhibit A

Mutually Agreed Form of Press Release

AMERICAN PACIFIC ANNOUNCES NEW DIRECTOR NOMINEE AND AGREEMENT WITH STOCKHOLDER
CORNWALL CAPITAL

LAS VEGAS, NEVADA, January 14, 2013 – American Pacific Corporation (NASDAQ:
APFC) today announced that it will nominate Ian Haft, an executive experienced
in finance and investments, for election to its board of directors at the
upcoming 2013 annual stockholder meeting. Mr. Haft, Principal and Chief
Operating Officer of Cornwall Capital Management LP, had been recommended by
Cornwall Master LP.

Further, the Company also announced that it has entered into an agreement with
Cornwall Master LP, Cornwall Capital Management LP, Cornwall GP, LLC, CMGP LLC,
and James Mai (collectively, “Cornwall”) to resolve a potential proxy contest.
Among other agreements among the parties, Cornwall has agreed to vote its shares
in support of all the board’s director nominees at the Company’s 2013 annual
stockholder meeting.

Dr. Joseph Carleone, President and CEO of American Pacific Corporation, stated,
“Mr. Haft will bring relevant financial experience to the board of directors if
elected. Management and the board of American Pacific look forward to continuing
their work to enhance stockholder value.” Mr. Mai, Managing Member of Cornwall
Master LP’s general partner, stated, “Cornwall is pleased that the Company has
agreed to nominate an individual experienced in finance and investments to the
Company’s board of directors.”

The principal terms of the agreement with Cornwall can be found in a Current
Report on Form 8-K to be filed by the Company with the Securities and Exchange
Commission. The agreement is attached as an exhibit to that Form 8-K.

RISK FACTORS/FORWARD-LOOKING STATEMENTS

Statements contained in this press release that are not purely historical are
forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as
amended, and Section 21E of the Securities Exchange Act of 1934, as amended.
Such forward-looking statements include statements regarding AMPAC’s
expectations, beliefs or intentions regarding the future and other statements of
management’s opinion. Forward-looking statements in this press release include,
without limitation, statements concerning or relating to AMPAC’s work to enhance
stockholder value and Mr. Haft’s anticipated contributions to AMPAC’s board of
directors. Words such as “anticipate”, “expect”, “can”, “will” and similar
expressions are intended to identify forward-looking statements. Forward-looking

 

Page 10 of Exhibit 10.1



--------------------------------------------------------------------------------

statements involve known and unknown risks, uncertainties and other factors that
may cause AMPAC’s actual results, market performance or achievements to differ
materially from any future results, performance or achievements expressed or
implied by such forward-looking statements. The inclusion of forward-looking
statements should not be regarded as a representation by AMPAC that any of its
expectations will be achieved. Factors that could cause actual results to differ
materially from such forward-looking statements include risks and uncertainties
detailed in AMPAC’s periodic and other filings with the Securities and Exchange
Commission, including in Management’s Discussion and Analysis of Financial
Condition and Results of Operations and in Risk Factors in AMPAC’s annual report
on Form 10-K for the fiscal year ended September 30, 2012. All forward-looking
statements contained in this press release are made as of the date hereof, based
on information available to AMPAC as of the date hereof, and AMPAC assumes no
obligation to update any forward-looking statement, whether for actual results
or otherwise, except as required by law.

ABOUT AMERICAN PACIFIC CORPORATION

American Pacific Corporation (AMPAC) is a leading custom manufacturer of fine
and specialty chemicals. AMPAC supplies active pharmaceutical ingredients and
advanced intermediates to the pharmaceutical industry. For the aerospace and
defense industry, AMPAC provides specialty chemicals used in solid rocket motors
for space launch and military missiles. AMPAC produces clean agent chemicals for
the fire protection industry, as well as electro-chemical equipment for the
water treatment industry. Additional information about can be found at
www.apfc.com.

 

Page 11 of Exhibit 10.1